Title: To Benjamin Franklin from James Theobald, 4 January 1779
From: Theobald, James
To: Franklin, Benjamin


Dear Sir.
London, 4 Jany. 1779.—
I did myself the Honour to write You a Letter abt. November 1777 to acquaint Yo. with the melancholy Event of the Death of that Worthy Good Woman Mrs. Bache of Preston and at the same time to Enquire after Yr own Health & that of Yr Son in Law M R B & his son Benjamin— I also took the Liberty of requesting the Favour of a Line from You directed under Cover To M John James de Baÿ—to Acquaint me therewith—
I am very Sensible that Yr Time & Thoughts must be taken up with affairs of higher Consequence than Writing Letters of mere Compts not withstanding Give me leave to Assure Yo. That it will be matter of Great Comfort to all this Family particularly Miss Bache to hear that Yo Her Bror. R & his Son are all well— We all join in Compts. of the Season to You & Them & I have the Honor to Subscribe my Self. Dr Sir. Yr. most Obedt. Hum. Servt.
Jas Theobald
Please turn Over.—

We have not had the Pleasure of Seeing Mrs. Stephenson for many many Months Consequently have heard nothing of You—which We are not a little impatient about. If You can condescend to favr me with a Line You will please to inclose it to Monsr. Jaques J: de Baÿ. Fabriquant de Dentelles, grande Rûe Neuve a Bruxelles.—

 
Addressed: A Monsr. / Monsieur Francois / chez Monsr. Chaumont / à Passy pres de / Paris—
Notation: Theobald 4. Jy. 1779.
